Citation Nr: 1624312	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-32 103	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from January 1955 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a hearing in June 2013 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

In April 2012, an accredited attorney (A.F.) submitted a fee agreement.  However, it was not accompanied by a VA Form 21-22a.  In August 2012, the Veteran submitted a properly executed VA Form 21-22 in favor of Disabled American Veterans.  To date, this August 2012 VA Form 21-22 has not been revoked, Disabled American Veterans represented the Veteran at his June 2013 hearing, and has since submitted several briefs on the Veteran's behalf.  Accordingly, Disabled American Veterans is the Veteran's proper representative for this appeal.  38 C.F.R. § 14.629 (2015). 

The case was remanded by the Board to the RO in October 2013 and in April 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence in support of and against the Veteran's service connection claim for degenerative disc disease with osteoarthritis of the low back is at least equal as to whether that condition is related to an incident of his active duty service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the Veteran's degenerative disc disease with osteoarthritis of the low back is related to an incident of active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for his low back disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.


II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Part III, below will discuss rules of law specific to service connection claims, and will apply the evidentiary standards above to the Veteran's low back claim.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (explaining that in certain circumstances evidence of a disability prior to the filing of the claim may be considered if it is sufficiently proximate so as to constitute a "current" disability).

Moreover for diseases designated "chronic" the third element nexus requirement of service connection may be presumed.  38 C.F.R. § 3.309(a).  Arthritis, the condition at issue here, is one of the chronic diseases entitled to presumptive service connection.  Id.  However, since, as discussed below, the Board finds that service connection is warranted on a direct basis, entitlement to presumptive service connection will not be discussed.

As detailed on the Veteran's DD 214, a document which characterizes his active duty service, the Veteran served as a light weapons infantryman in the United States Army in the 187th infantry regiment of the 1st Airborne Battalion.  He is also noted to have earned a Parachute Badge.  The Veteran has also submitted photographs and news articles related to his activities as a paratrooper while serving in Germany.  The Veteran also reported that he was a boxer during the military, boxing in fights in several different European countries on a boxing team with the military, submitting several corroborative newspaper articles, photographs, and lay statements from others who served with him.  However, at his June 2013 hearing he denied any back injuries from boxing matches or training.

The Veteran has submitted several lay statements as to the details of his service, including his June 2013 hearing testimony.  He testified that although he was not completely sure of the exact number, he thinks he jumped about 47 or 48 times, including practice jumps.  He further testified that because the parachutes used in military at that time were completely round he could not move the parachute around.  Because of this, if there were any strong winds on the ground, and the jump was not delayed until the winds died down, he could land forward, sideways, or backwards.  This is consistent with the lay statement he submitted with his July 2010 formal appeal in which he states that he often landed on his back and side after jumps.  

The Veteran further testified at his hearing that he did not seek out treatment for his back during service, but later in June 2015 told a VA examiner that he went to sick call once to get painkillers.  However, he reported that although he could be sore for a couple days after a jump, he declined to go to sick call because "that's part of growing up and being a man."  As to onset of back pain, the Veteran testified that he did not start experiencing recurrent back pain until his 40s, and did not seek out treatment from VA for it until around age 60.  He reported that although the back pain began as something that would go away after two or three days, it was now constant.  This is consistent with VA treatment records from 2000-2005.  Additionally, 2005 private treatment record from Dr. R.P. reveal radiographic evidence of spine stenosis and narrowing disc space in the lumbar spine with degenerative changes.

A review of the Veteran's post-service treatment records reveal that he has a current diagnosis of degenerative arthritis of the lumbar spine, diagnosed by the El Paso VA Medical Center (VAMC) in March 2011.  Around that time, the Veteran reported a recent increase in back pain subsequent to a motor-vehicle accident.  The Veteran had also recently started using a cane to assist him in standing up.

An October 2007 private treatment record form Dr. R.P. provided a speculative opinion that the Veteran's lower back issues developed due to trauma sustained as a result of the multiple jumps completed by the Veteran as a paratrooper in service.  This opinion was provided prior to the discovery of the Veteran's degenerative osteoarthritis but after degenerative changes to his lumbar spine had been noted.  However, another etiology opinion was provided by Dr. B. D. in August 2014.  This examination involved a magnetic reasoning image (MRI) of the Veteran's lumbar spine, and characterized those results as follows: "the patient has accelerated arthritis and advanced degenerative disc disease involving the cervical, thoracic, and lumbar spine regions . . . . [t]he degree of deformity exceeds that found in the general population."  Dr. B.D. went on to conclude that the Veteran's current low back condition was the direct consequence of multiple jumps that he had performed as a paratrooper in the military.  Dr. B.D. expressed this opinion to "a reasonable degree of medical probability."  This examination was based on a thorough in-person examination, diagnostic testing, and accounted for the Veteran's body-mass index (BMI) and age, identified at the beginning of the treatment record.

Of record are several VA examinations providing negative etiology opinions.  VA examinations of the Veteran's low back condition were conducted in March 2013 and November 2013.  This claim was remanded for an addendum opinion in April 2014 due to speculative nature of the opinion provided in November 2013.  A supplemental opinion was provided in June 2015.  

A review of the March 2013 VA examination and lay statements submitted by the Veteran including his June 2013 testimony reveal that the Veteran did not feel that the VA examiner listened to his lay statements regarding the nature of his service and unfairly focused on his attempted reenlistment examination in 1962, in which the Veteran did not report back issues.  The March 2013 examinations report relies heavily on the 1962 reenlistment examination and describes what the examiner essentially identifies as credibility issues with the Veteran's statements regarding the nature of his service.  Because, as described in further detail below, the Board finds that the Veteran's lay statements regarding his duties in service is competent and credible, the March 2013 VA examination will not be discussed extensively, except to note that the March 2013 examiner provided a negative etiology opinion that ascribed the Veteran's low back arthritis to his high BMI and age.

The November 2013 VA examination opined that there was a less than 50 percent probability that the Veteran's low back arthritis was attributable to service.  In doing so, the examiner's rationale relied on the Veteran's lack of treatment for a back condition in service, and that the Veteran did not report any back injuries upon attempting to reenlist in 1962.  The examiner instead reasoned that the Veteran's arthritis was "probably" due to his age and weight, explaining that although the Veteran had boxed before, during, and after service, any resulting traumatic arthritis would have presented earlier than the Veteran's 60s.  This, however, is a slight mischaracterization of the Veteran's history of back pain because the Veteran reported seeking treatment for back pain in his late 50s at the examination, and the Veteran has otherwise reported that sporadic back pain began in his early 40s.  The examiner also mentioned but failed to address occupational jobs that involve repeated stress on a particular joint, which is identified as an arthritis risk by the examiner in her examination report.

Like the November 2013 VA opinion, the June 2015 VA addendum opinion, which was based on a review of all previous etiology opinions from both VA and private examiners as well as an in-person examination found that the Veteran's low back arthritis was consistent with that of an overweight patient and degenerative changes due to age.  In doing so, the June 2015 examiner explained that if the Veteran's current low back arthritis were related to his service it would exhibit more severe disc compression and herniation.  On this basis, the examiner concluded that there was a less than 50 percent probability that the Veteran's low back arthritis was related to his active duty service.

As a preliminary matter the Board finds that the Veteran's lay statements as to the nature of service and the onset of his back pain are both competent and credible evidence.  His statements are both competent and credible because aside from the exact number of jumps performed by the Veteran in his capacity as a paratrooper, his lay statements are consistent, and corroborated by his photographs, newspaper articles, and personnel records, and there is no significant evidence of record that casts doubt on the veracity of his contentions.  Additionally, his onset of symptoms are somewhat corroborated by his VA and private post-service treatment records.  Accordingly, for these same reasons, the Board finds that the Veteran's lay statements are probative evidence in support of the Veteran's claim.

Additionally, the Board finds that both the August 2014 etiology opinion by Dr. B.D. and June 2015 VA etiology opinions are equally probative because they were based on a thorough in-person examination of the Veteran and diagnostic testing, and they both account for the Veteran's weight and age in addition to the nature of his active duty service.  

As for whether the Veteran's claim satisfies the elements of service connection, the Board finds that the first element of service connection is met because the Veteran has a current diagnosis of degenerative arthritis of the lumbar spine, and the second element of service connection is met by the credible lay testimony of record regarding the Veteran's in-service duties as a paratrooper.  As for the final requirement of service connection, medical nexus, the Board finds that the evidence of record in support of and against a finding of medical nexus is relatively equal.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection is warranted here.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


ORDER

Entitlement to service connection for degenerative disc disease with osteoarthritis of the low back is granted.


REMAND

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Id.  Here, the Veteran's combined rating, not including any rating that may be assigned for his low back disability, has been no higher than 50 percent throughout the appeal period.  Accordingly, the Veteran does not meet the schedular criteria for TDIU.

However, notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO, not the Board has the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Here, the RO has declined to assign an extraschedular TDIU rating.  However, this determination was made prior an award of service connection for low back disability.

A review of the record reveals that there are several VA examinations, including a March 2011 assessment of all of that Veteran's current service-connected disabilities, that have determined that the Veteran's service connected disabilities as well as his back condition only mildly impact the Veteran's ability to sustain sedentary employment.  However, the aforementioned July 2014 etiology opinion by Dr. B.D. specifically identifies the Veteran's service-connected low back disability as a "moderate disability," explaining that the Veteran experiences more pain on with sitting and standing, and that he is "very limited in various life activities, including [activities of daily life]."  Dr. B.D. also noted that travel and social life were impacted by the Veteran's low back disability.  This assessment is at odds with the opinion of the June 2015 VA examiner, who determined that the Veteran's low back disability had only at most a mild impact on his ability to perform both physical and sedentary employment.  As discussed above, the Board has found that both the July 2014 private etiology opinion by Dr. B.D. and the June 2015 VA examiner opinion are equally probative as to the Veteran's low back disability.  

Moreover, the March 2011 VA examination determined that the Veteran's right and left wrist osteoarthritis had a moderate to severe impact on his ability to maintain physical employment and a mild impact on his ability to maintain sedentary employment, and that his low back disability would have moderate impact on physical employment and a mild impact on sedentary employment.  Therefore, the March 2011 assessment of the Veteran's low back disability is at odds with both the July 2014 and June 2014 etiology opinions.  Additionally, although the Veteran's hearing loss and tinnitus have been found to have a mild impact of employability, an assessment of the cumulative effect of all of the Veteran's service-connected disabilities including his hearing loss and tinnitus is not of record which the Board finds is necessary in this case.  Accordingly, although the Board acknowledges that a social and industrial assessment is not required in all TDIU claims, the Board finds such an assessment is required here because the record contains several varying assessments of the impact of the Veteran's service-connected disabilities on his ability to work. 

Additionally, although the Board has granted the Veteran entitlement to service connection for his degenerative disc disease with osteoarthritis of the low back, the AOJ has not yet had the opportunity to assign him an initial rating.  Accordingly, because adjudication of a TDIU claim requires consideration of the severity of all of the Veteran's service-connected disabilities, the Board finds that the Veteran's TDIU claim and assignment of an initial rating for his service-connected low back disability are so inextricably intertwined that a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board remands the Veteran's TDIU claim for re-adjudication pending the AOJ's assignment of an initial rating to his low back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After assignment of an initial rating for the Veteran's low back disability, schedule the Veteran for a social and industrial survey with a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education/training and employment history, his day-to-day functioning, and his social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. A written copy of the report should be associated with the claims folder.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issue on appeal to include, if necessary, whether referral for TDIU extraschedular consideration is warranted.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


